Case 2:20-cv-11521-GCS-EAS ECF No. 24, PageID.657 Filed 03/26/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


KRISTA GLADNEY,

            Petitioner,
                                            Case No. 2:20-CV-11521
v.
                                            Hon. George Caram Steeh

JEREMY HOWARD,

         Respondent.
__________________________/

      OPINION AND ORDER (1) GRANTING PETITIONER’S MOTION
     FOR AN EXTENSION OF TIME TO FILE HER POST-CONVICTION
       MOTION FOR RELIEF FROM JUDGMENT WITH THE STATE
     COURT (ECF No. 22) AND (2) DENYING THE MOTION FOR THE
           REQUEST OF COURT DOCUMENTS (ECF No 23)

      Krista Gladney, (“Petitioner”), filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition was held in abeyance and

administratively closed so that petitioner could return to the state courts to

exhaust additional claims.

      Petitioner has filed a motion for an extension of time to file her post-

conviction motion for relief from judgment in the state courts. Petitioner has

also filed a motion to request the production of documents.

      Petitioner claims that she needs more time to prepare and file her post-

conviction motion because a resurgence of the Covid-19 Pandemic has led
                                      -1-
Case 2:20-cv-11521-GCS-EAS ECF No. 24, PageID.658 Filed 03/26/21 Page 2 of 5




to a lockdown at the prison where she is incarcerated and a temporary

closure of the prison law library.      Petitioner also claims that she was

hospitalized at the University of Michigan for a week after having surgery,

which prevented her from working on her post-conviction motion. Petitioner

claims she needs additional time to research and prepare her post-conviction

motion.

      Petitioner is granted a sixty day extension of time to file her motion for

relief from judgment with the state trial court. A federal district court has the

power to extend the stay of a habeas petition, particularly where the

respondent does not oppose the extension of the stay. See e.g. Roberts v.

Norris, 415 F.3d 816, 819 (8th Cir. 2005). Petitioner did all that she could

reasonably do to file her state post-conviction motion for relief from judgment

on time, but was “prevented in some extraordinary way” from filing the motion

with the state courts on time, in part, because of the lockdown of the prison

and closure of the prison library due to the COVID-19 Pandemic.

Accordingly, an extension of time should be granted to petitioner. See

Schillereff v. Quarterman, 304 F. App’x 310, 314 (5th Cir. 2008).

      The Court grants petitioner a sixty day extension of time from the date

of this order to initiate post-conviction proceedings in the state courts.




                                      -2-
Case 2:20-cv-11521-GCS-EAS ECF No. 24, PageID.659 Filed 03/26/21 Page 3 of 5




Petitioner is still required to return to federal court within sixty days of

completing the exhaustion of state court post-conviction remedies.

      Petitioner has also filed a motion to request production of documents

to support her post-conviction motion.

      M.C.R. 6.507 provides that with respect to a post-conviction motion for

relief from judgment, the parties may “expand the record by including any

additional materials [the court] deems relevant to the decision on the merits

of the motion.     The expanded record may include letters, affidavits,

documents, [and] exhibits....” See also People v. Grissom, 492 Mich. 296,

330, n. 16, 821 N.W.2d 50, 68 (2012)(Kelly, J., concurring). Michigan thus

provides a basis for limited discovery in post-conviction proceedings.

Petitioner should direct her request for discovery to the state trial court. The

motion for request for court documents is denied.

                                    ORDER

      It is ORDERED that the motion for an extension of time is GRANTED.

Petitioner may file a motion for relief from judgment with the state court within

sixty (60) days of receipt of this Court’s order. If petitioner fails to file a

motion for relief from judgment with the state courts by that date, the Court

will dismiss her petition without prejudice.




                                      -3-
Case 2:20-cv-11521-GCS-EAS ECF No. 24, PageID.660 Filed 03/26/21 Page 4 of 5




      If petitioner files a motion for relief from judgment, she shall notify this

Court that such motion papers have been filed in state court. The case will

then be held in abeyance pending the petitioner's exhaustion of the claims.

Petitioner shall file a motion to lift the stay using the same caption and case

number within sixty (60) days after the conclusion of the state court

post-conviction proceedings. Petitioner is free at that time to file an

amended habeas petition containing the arguments that she raised before

the state courts with respect to these claims.

      It is further ORDERED that upon receipt of a motion to reinstate

the habeas petition following exhaustion of state remedies, the Court may

order the Clerk to reopen this case for statistical purposes.

      IT is further ORDERED that the motion for production of documents is

DENIED.

Dated: March 26, 2021

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                      -4-
Case 2:20-cv-11521-GCS-EAS ECF No. 24, PageID.661 Filed 03/26/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 March 26, 2021, by electronic and/or ordinary mail and also
                on Krista Gladney #276752, Huron Valley Complex - Womens
                            3201 Bemis Road, Ypsilanti, MI 48197.

                                        s/B. Sauve
                                       Deputy Clerk




                                           -5-
